DENSON, J.
No duty rests upon a trial court to give a charge which .asserts that there is no evidence of a specified fact or state of facts. In view of this principle, charges 2 and 7 were properly refused to the defendant.; — Mobile, etc., Co. v. Walsh, 146 Ala. 295, 40 South. 560. Furthermore, it affirmatively appears from the record that each of the above charges was requested to answer or counteract the argument made by the solicitor, and this is an additional reason why the court cannot be put in error for refusing them.
The jury would have been warranted in finding from the evidence that the defendant aided and abetted in killing the deceased. This shows the vice of charge 3, refused to defendant.
Charge 4 refers to no issue in the case, asserts no proposition of law, and is otherwise vicious, and was properly refused.
Charge 5 is a mere argument, and the court was under no duty to give it.
Charge 6 is patently defective, and requires no further comment.
Whether or not the showings made for the absent witnesses, after being read to the jury, should have been carried by them to their room, rested-in the irrevisable discretion of the court. — Smith’s Case, 142 Ala. 14, 26, 27, 39 South. 329.
There is no error in the record, and the judgment of conviction will be affirmed.
Affirmed.
Dowdell, C. J., and Simpson and Mayfield, JJ., concur.